PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_02_FR.txt. 38
OPINION DISSIDENTE DE M. ALTAMIRA

Mon dissentiment à l'égard de Varrét qui précède se place
essentiellement sur deux points: l'interprétation du Traité de
1863 et le dispositif en ce qui concerne les conclusions de la
Partie demanderesse.

Je me bornerai à exposer mon interprétation du traité dans
les limites nécessaires pour qu'on puisse s'expliquer pourquoi
je ne puis pas accepter tous les motifs qui se trouvent à la
base de l’arrêt, ce qui ne m’empéche pas d'arriver par une autre
voie juridique aux mêmes conclusions que le dispositif, à la
seule exception de celle qui concerne l’écluse de Neerhaeren.

I.

Le Traité du 12 mai 1863 constitue, à mon avis, un tout
bien composé où chaque article se trouve lié aux autres et
leur sert, à la fois, d'explication et de complément pour la
réalisation des buts que le préambule lui-même exprime d’une
façon sobre et complète.

Dans l’ensemble du traité, on peut distinguer trois groupes
de dispositions : celui qui comprend les articles premier, II,
II, IV, V, VI, VII, VIII et XI, qui s'occupent de l’alimen-
tation et de la navigation dans certains canaux visés à l’article
premier ; celui qui est composé par les articles X et XIII, qui
ont trait à l'exécution d'ouvrages d’art rendus nécessaires par
les dispositions du premier groupe, et un troisième qui com-
prend les articles IX et XII, dont le sujet est la navigation
sur la Meuse, à des endroits différents. Cette composition du
traité, dérivée des besoins qui, en 1863, préoccupaient les Par-
ties, sert à bien comprendre la portée dudit préambule.

Avant d’entrer dans l'analyse des articles du traité, je consi-
dère nécessaire de faire deux observations de caractère général.

Tout d’abord, je dirai qu'à mon avis, chacune des obliga-
tions communes aux deux Parties contractantes ou spéciales à
l'une d’elles, que le traité contient, est essentielle pour l’ordre
d'intérêts auxquels elle se réfère ; mais, par cela même, aucune
d'elles ne prime les autres et, moins encore, peut prétendre à
les rendre inutiles. Tout au contraire, chacun des articles du
traité exige l’accomplissement parfait de la partie de l’accord
des États signataires qu’il exprime ; la dépendance que cette
partie peut trouver dans les dispositions d’autres articles (par
exemple, l’art. IV à Végard des art. III, V et XI) n’impose
que des conditions ou des limites à l'exécution de chaque
faculté ou à l’accomplissement de chaque obligation ; mais dans
le cadre de ces conditions et limites, si ceux-ci existent, la

38
39 A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

disposition de chaque article reste intacte ét ne peut être
mise en échec par aucun motif. Autrement, le traité cesserait
d'être un tout harmonieux et manquerait à la réalisation d’un
ou de plusieurs de ses buts, au lieu de les servir tous selon le
plan que les Parties ont adopté de commun accord.

A côté de cette considération générale, qui me semble com-
mander l’ensemble du traité et chacun de ses articles, se trouve la
constatation du fait, tout naturel puisqu'il s’agit d’un traité,
que celui du 12 mai 1863 comporte des obligations et que ces
obligations exigent leur accomplissement. Du fait que le traité
a visé principalement l’arrangement des intérêts des Parties et
non pas des différences proprement juridiques, cela ne veut pas
dire qu'aucune relation de droit ne se soit établie pour la réa-
lisation même du compromis concernant les intérêts. Ces inté-
rêts ont pu être la cause de la naissance du traité, mais, depuis le
moment où celui-ci a existé, ce sont les droits et les obligations qu’il
exprime explicitement ou qu’il suppose qui ont pris le dessus.
_ À leur côté, les convenances des intérêts restent en seconde
ligne et ne peuvent se faire jour que dans les limites que
leur assignent les éléments juridiques de l'accord des Parties.
[is ne pourraient jamais se substituer à ceux-ci, ou les mettre
en échec.

Cela dit, à titre d'observations générales, j'arrive à l'interpré-
tation des articles du traité.

L'article premier a, pour beaucoup de raisons, une impor-
tance considérable pour la compréhension du traité. Il a été
très particulièrement l’objet des discussions des Parties dans
la présente affaire. Il se trouve en rapport avec tous les autres
articles qui s’occupent de prises et partage d’eau, et plus par-
ticulièrement avec l’article II et l’article IV.

L'analyse de son texte nous donne les éléments suivants : une
obligation de construire à Maestricht un ouvrage d’art en vue
d’une prise d’eau de la Meuse ; qualification de cette prise comme
donnant lieu à «la rigole d'alimentation », c’est-à-dire à la seule
«rigole d'alimentation » de certains canaux et irrigations ; déter-
mination desdits canaux par les mots «situés en aval» de Maes-
tricht et des irrigations comme étant celles «de la Campine et
des Pays-Bas ». L’exclusivité de la nouvelle rigole, que le libellé
de l’article exprime par lui-même, se trouve confirmée par la
disposition du dernier alinéa de l’article IV, qui stipule le non-
usage de la prise d’eau à la Meuse existant auparavant à Hocht,
c'est-à-dire sa suppression pratique, puisqu’aucune autre source
d'alimentation des canaux visés à l’article premier ne pourrait
exister après que la rigole portant le volume d’eau pris à la
Meuse à Maestricht a été créée.

De ce fait se dégagent naturellement deux obligations. L'une,
commune aux deux Parties, est celle de ne pas faire, ou de ne

39

«
40 A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

pas maintenir, une autre prise d’eau ayant le même but ou le
même résultat pratique que celle qui devra s’accomplir désor-
mais uniquement par la rigole de Maestricht. [Il est évident,
pour moi, que l'obligation embrasse ces deux choses : l'intention
de réaliser une alimentation et le fait accompli d’une alimen-
tation des canaux «en aval de Maestricht», puisque, s’il est
vrai qu'on ne peut pas concevoir une prise d’eau faite dans le
but exprès d'alimenter ces canaux sans l’accomplissement de ce
but, — autrement il s'agirait d’une tentative sans réalisation,
— on doit prévoir le cas où, le but réflexif manquant, le fait de
l'alimentation se produirait quand même. Il est évident que,
dans le sens de l’article premier, c’est le fait de l’alimentation,
et non celui de la construction de la prise d’eau avec sa rigole,
qui est l'essentiel. Sans ce fait, la prise d’eau manquerait d’uti-
lité pour accomplir le but de l’accord des Parties.

L'autre obligation, aussi commune aux deux Parties, est celle
de ne rien faire qui, à part la réalisation d'une alimentation
interdite par la première obligation, rendrait impossible l’exé-
cution parfaite de l’article premier et, par suite, des autres
articles qui en sont la conséquence ou le complément. Cette
deuxième obligation se dessine, du côté de la Belgique, à
l'égard du volume d’eau qui sera assigné à la prise de Maestricht
et qui dépend naturellement du volume total que la Meuse
porterait en amont de Maestricht en territoire belge. Ainsi, si
des prises d’eau, destinées à toute autre alimentation que celle
des canaux visés à l’article premier, étaient faites en amont de
Maestricht pour des quantités d’eau qui rendraient impossible
Vaccomplissement de la fonction de la prise de Maestricht selon
les conditions que le traité exige, il est évident que ce fait
serait contraire à l’article premier, en même temps — comme
‘nous le verrons tout de suite — qu'aux articles IV et V. Il va
sans dire que, si cette obligation se montre particulièrement
viser la Belgique, elle touche aussi les Pays-Bas pour autant
que dans leur territoire pourraient s’accomplir des actes qui
mettraient en échec l’accomplissement de la fonction de la
rigole conventionnelle. C’est tout ce qu’on peut trouver, à mon
avis, dans le texte de l’article premier, qui est très clair d’ail-
leurs, et en déduire de ce texte sans sortir de ses limites.
Toute autre obligation ou faculté du Gouvernement néerlandais
ou du Gouvernement belge ne peut être trouvée que dans le
texte des articles suivants du traité.

Pour ce qui concerne la détermination des canaux que l’arti-
cle entend viser par les mots « en aval de Maestricht », tout le
monde savait très bien, en 1863, quels étaient ces canaux. Le
traité n’a pas eu besoin de les dénombrer. Il est juste de pen-
ser que les rédacteurs du traité n’ont pas considéré comme
nécessaire de les individualiser. L'arrêt le fait d’ailleurs, dans
plus d’un passage de ses motifs, et il n’y a rien à y ajouter.

40
AI A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

L'article II, dans son premier alinéa, ne fait que tirer une
conséquence émanant de l’article premier. Si la nouvelle prise
d'eau devait désormais être la seule « rigole d'alimentation »
des canaux et ce service se trouvait rendu auparavant par la
prise d’eau de Hocht, qui devait être mise hors d’usage, l’écluse
qui était en rapport avec cette prise d’eau devenait inutile là
où elle se trouvait alors; mais, la fonction que cette écluse
remplissait étant toujours nécessaire à l’égard de la navigation,
il était forcé de la déplacer pour rejoindre la localité où la
nouvelle prise d’eau serait construite. Nous verrons après que
cet alinéa de l’article II a aussi une importance particulière
pour la conclusion concernant Neerhaeren.

Le second alinéa de cet article IT ne présente d’autre intérêt
pour l'affaire actuelle que d’accuser l’importance du service de
navigation dans les canaux. Il va au-devant d’une conséquence
découlant de l'exécution de l’article premier, du premier alinéa
de l’article II et du dernier alinéa de l’article IV, et, dans le
but de parer au préjudice qui en résulterait, ordonne la réali-
sation de certains travaux hydrauliques. L'article III vise le
méme but pour une autre partie du canal.

L'article IV fixe, dans ses alinéas 1 et 2, la quantité d’eau
que la prise de Maestricht peut prendre à la Meuse d’après la
hauteur variable des eaux de ce fleuve. C’est ainsi que se trouve
précisé le débit de la prise d’eau de l’article premier. Ces deux
alinéas de l’article IV en marquent les limites et imposent de
ce fait l'obligation pour les Pays-Bas, dans le territoire desquels
la nouvelle rigole fonctionne, de ne pas les dépasser, sous la
réserve, que l’article IV n’exprime pas, mais que nous trou-
verons tout de suite dans l’article V, de la faculté que l’alinéa 2
de ce dernier article accorde au Gouvernement néerlandais.

Le troisième alinéa de l’article IV dispose le placement à
l'embouchure de la nouvelle prise d’eau d’une échelle en rapport
avec la hauteur de l’étiage fixé dans l’alinéa précédent.

Enfin, le dernier alinéa de l’article IV pose explicitement,
comme il a été déjà dit en parlant de l’article premier, une des
conséquences principales qui découlent de celui-ci: la mise hors
d'usage de la prise d’eau de Hocht, à laquelle s’est référé déjà
l’article II, existante dans le territoire belge, à l’amont de
Maestricht.

L'article V dans son premier alinéa fixe, sur la base du
volume maximum que la prise d’eau de Maestricht peut prendre
à la Meuse, la distribution de ce volume entre les deux pays
intéressés. Cette distribution n’est pas faite sur un pied d’éga-
lité, la Belgique étant la plus favorisée, mais les motifs de
cette inégalité n’ont pas d'importance pour les questions actuelles.
Retenons seulement l'obligation que cet alinéa impose aux
Pays-Bas de faire déverser les deux métres cubes (1,50 quand

AI
42 ‘ A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

il faudra se borner au minimum de l’art. IV) par seconde qui
leur sont attribués par l’écluse 17 à Loozen dans la direction
du territoire néerlandais, ces deux mètres devant servir « aux
canaux et aux irrigations des Pays-Bas ».

L’alinéa 2 de l’article V contient, en revanche, la permission
accordée au Gouvernement néerlandais « d'augmenter le volume
d’eau à puiser à Maestricht » (c’est-à-dire le volume total maxi-
mum, fixé à l’art. IV et qui devra passer par la nouvelle rigole).
Cette augmentation affectera pratiquement la quantité d’eau accor-
dée aux Pays-Bas par l'alinéa premier de l’article V, comme il
résulte clairement de la phrase de ce même alinéa 2, d’après
laquelle ce surplus d’eau « sera également déversé par l’écluse
n° 17 à Loozen » (de même que les deux mètres cubes de
Val. x).

La faculté d’augmenter ainsi le volume d’eau particulière-
ment assigné aux Pays-Bas n’est pas limitée en chiffres pour
ce qui concerne le nombre des métres cubes a puiser, mais elle
Vest, dans ce méme alinéa, par le fait que cette augmentation
ne peut arriver 4 une quantité qui ferait excéder « la vitesse
du courant dans le canal .... les limites fixées à l’article III ».
Cette vitesse « moyenne » ne dépassera pas « un maximum de
25 a 27 centimètres par seconde ».

Dans ces limites donc, la faculté accordée aux Pays-Bas est
absolument discrétionnelle.

L’article VI s’occupe spécialement des irrigations, le second
but du traité d’aprés son préambule. Je puis me dispenser de
l’analyser, vu la moindre importance qu’il a pour la présente
affaire. La méme observation peut s’appliquer a Varticle VII,
qui impose une nouvelle obligation à la Belgique, aussi bien qu’à
l'article VIII.

A l’article IX commence le deuxième groupe des disposi-
tions du traité dont j'ai parlé au début. Il s’occupe de l’amé-
lioration de la navigation, non pas sur les canaux visés à
l’article premier, mais sur la Meuse dans la partie de ce
fleuve qui se trouve entre Maestricht et Venlo qui, en 1863,
offrait des difficultés considérables à la bonne navigation. Il n’a
aucun rapport avec la prise d’eau de Maestricht ni avec l’ali-
mentation des canaux visés à l’article premier.

L'article X s'occupe de nouveau de la prise d’eau de l’article
premier, mais seulement au point de vue technique des ouvrages
d'art à y construire ainsi qu'à ceux visés dans l’article II.
Il n’ajoute rien d’essentiel à l'égard des questions discutées
dans la présente affaire. La même remarque est à faire pour
ce qui concerne les articles XII et XIII. L'article XIV ne
parle que de la ratification du traité.

Par contre, l’article XI représente un complément de larti-
cle V, alinéa 2, pour le cas où l’usage de la faculté y accordée

42
43 A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

exigerait, de la part du Gouvernement des Pays-Bas, l'exécution
de certains travaux hydrauliques. Dans ce cas, et seulement
dans ce cas, «le concours du Gouvernement belge … sera
réglé entre les deux Gouvernements », pour ce qui concerne
les « mesures nécessaires pour assurer l'écoulement des eaux
par le Zuid-Willemsvaart ». Il me semble clair qu’aussi long-
temps que l'augmentation du volume accordé au Gouverne-
ment des Pays-Bas se ferait par la rigole de Maestricht, on
peut être sûr, sans plus, que l’écoulement se produise directe-
ment dans le Zuid-Willemsvaart, puisque la rigole ne commu-
nique qu'avec ce canal. C’est ainsi que je vois dans l’article XI
la prévision du fait que l'exécution de travaux hydrauliques,
qui n’existaient pas auparavant, viendraient à s’interposer entre
la prise d’eau et ledit canal, ou de toute autre manière pour-
raient faire passer ailleurs l’eau du surplus permis par l’article V.
L'influence éventuelle de ce surplus sur la vitesse du canal est
déjà prévue dans cet article V.

J'ai eu le soin, dans cette interprétation du Traité de 1863,
d'exprimer, au fur et à mesure de l’analyse de ses articles, les
obligations explicites ou implicites contenues dans chacun d’eux.
Aucune autre obligation ne me semble être autorisée par le
traité à l’égard de l’une ou de l’autre Partie. Mais, à mon avis,
chacune de ces obligations doit être accomplie indépendamment
des autres, de sorte que l’inaccomplissement d’une quelconque
‘d’entre elles ne peut pas être couvert par l’accomplissement du
reste.

Avant de terminer cette partie de la présente opinion, j'estime
utile de faire remarquer, dans le cadre des conséquences pratiques
à tirer de l'interprétation du Traité de 1863 et, par conséquent,
en dehors du terrain juridique, le fait que peut-être les obligations
contenues dans ce traité présentent, à l'égard des circonstances
créées dans le cours des années écoulées jusqu'ici, un cadre un
peu étroit. Certainement, il s’agit d’une question qu'il n’appar-
tient pas à la Cour d'examiner ni non plus qu'à un juge, cer-
tainement, mais elle s'impose tout naturellement après l'étude
des facteurs juridiques trouvés dans le traité et la connaissance
des circonstances actuelles. Le traité, aussi longtemps qu'il sera
en vigueur, doit être accompli tel qu'il est ; ce n’est pas lui qui
peut s’accommoder aux circonstances. Mais si celles-ci sont
impérieuses, elles auraient à trouver, pour leur satisfaction, un
autre texte juridique.

IT.

Pour expliquer mon dissentiment à l'égard de la conclusion
concernant l’écluse de Neerhaeren telle qu'elle se trouve motivée

dans le présent arrêt, il suffit d'appliquer mon interprétation
43
44 A/B 70 (EAUX DE LA MEUSE). — OP. ALTAMIRA

de l'article premier du Traité de 1863 et mes observations
générales au sujet de l'économie du traité.

Aucune alimentation des canaux visés à l’article premier ne
peut être faite que par la prise de Maestricht et sa rigole, aussi
bien parce que c’est le seul endroit où cette alimentation est
permise que parce que la quantité d’eau à puiser pour ce service
ne peut pas dépasser le volume maximum fixé par l’article IV,
et que pour ce qui concerne le surplus accordé aux Pays-Bas
par l’article V, alinéa 2, seulement le Gouvernement néerlandais
peut le produire et dans la limite fixée dans ce même alinéa.

D'autre part, le cas de l’écluse n° 19 ne peut pas, à mon
avis, être invoqué contre l’argument précédent. Le traité a créé
cette écluse et, par cela, elle est mise dans une situation juridique
qui la rend compatible avec le reste de cette convention, situation
qui ne peut pas s'appliquer à aucune autre écluse non reconnue
par le traité et qui déverserait de l’eau dans les canaux par
d’autres conduits que la rigole de Maestricht. Aussi bien, rien
dans l’article IT ne me semble autoriser à déduire que le traité.
admet le principe général que l’eau déversée par des écluses
dont le but initial et normal ne serait d’alimenter les canaux
visés à l’article premier, mais qui constituerait en fait une
alimentation de ceux-ci par de l’eau non puisée à Maestricht,
pourrait être assimilée à celle de la nouvelle écluse 19, moins
encore à celle qui passe au Zuid-Willemsvaart, par la rigole de
Maestricht. Le fait que l’eau jusqu'ici déversée par l’écluse de
Neerhaeren n’a pas troublé la vitesse du courant ne me semble
pas de nature à changer le caractère de l'alimentation que cette
écluse effectue. Les dispositions des articles premier, IV et V

x

sont à mon avis contraires à cette conclusion.

(Signé) RAFAEL ALTAMIRA.

44
